Dismissed and Memorandum Opinion filed March 9, 2006








Dismissed and Memorandum Opinion filed March 9, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01070-CV
____________
 
SANJEEV PATEL, Appellant
 
V.
 
SURESH KUMAR SHAH, PARESHA SHAH,
NEEL SHAH HOSPITALITY INC., SRP HOSPITALITY, INC., LORRAIN HOSPITALITY, INC.,
RSP HOSPITALITY, INC., PMS HOSPITALITY, INC., ISHA REALTY, INC., PRAKASH
PARIKH, and KOKILA PARIKH, Appellees
 

 
On Appeal from the
190th District Court
Harris County, Texas
Trial Court Cause
No. 04-41280
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from an order, signed August 19, 2005,
dissolving an agreed temporary injunction.
On February 13, 2006, appellant filed a motion to dismiss the
appeal, asserting that appellant no longer wished to appeal the agreed order of
August 19, 2005, and that the remaining orders are interlocutory.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 9, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.